Citation Nr: 1711916	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to June 1969.  

This matter comes to the Board of Veterans Appeals (Board) from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This claim was previously before the Board in May 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in April 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDING OF FACT

The Veteran's right ear hearing loss is productive of no more than a Level I.  





CONCLUSION OF LAW

The criteria for an initial compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the veteran's present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right ear hearing loss has been evaluated as non-compensable as of August 30, 2010, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2016). 

In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

Turning to the record, at the Veteran's April 2015 VA examination, pure tone thresholds, in decibels, were as follows: 

1000
2000
3000
4000
20
15
30
75

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  Entering the average pure tone thresholds of 35 in the right ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I in the right ear.  (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in a non-compensable evaluation under Diagnostic Code 6100. Id.  The Veteran was diagnosed with sensorineural hearing loss bilaterally, but is only service connected for right ear hearing loss.  

The Veteran also underwent a VA examination in January 2011 for his right ear hearing loss.  At the time of this examination the Veteran's pure tone thresholds, in decibels, were as follows: 

1000
2000
3000
4000
15
15
25
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Entering the average pure tone thresholds of 24 in the right ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I in the right ear.  (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in a non-compensable evaluation under Diagnostic Code 6100.  Id.  

The Veteran submitted a July 2013 treatment record from his private audiologist submitting the Veteran's puretone audiogram.  This letter does not provide puretone thresholds for each Hz; it just provides a chart with no diagnosis.  This is not helpful for determining the Veteran's evaluation level for VA purposes.  Further, the private audiologist does not provide the results of his speech discrimination score.  As such, the results provided in this statement are not probative for rating purpose, because it does not contain puretone thresholds for each Hz, and does not include speech discrimination percentage score.

Now turning to the issue at hand, whether the Veteran is entitled to an increased evaluation for his right ear hearing loss based on his present level of disability.  The audiology examination from April 2015 and January 2011 show that the Veteran's hearing disability should be evaluated as non-compensable.  

The Board acknowledges the Veteran's statements that his right ear hearing loss is worse than the evaluations assigned herein and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected right ear hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims ("Court") held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 2015 VA examiner specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability by noting that the Veteran's reported situation of greatest difficulty was to hold conversations in groups or anywhere that has any type of background noise.  Also, the Veteran complained of having a hard time hearing on the telephone in a noisy place and watching television was difficult.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321 (b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application. 

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty understanding conversations and trouble hearing the television and using the telephone.  The rating criteria contemplate speech recognition thresholds and ability to hear spoken words on Maryland CNC testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The symptoms associated with the Veteran's right ear hearing loss (i.e., difficulty understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's right ear hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

As noted above, the instant claim was most recently remanded in May 2014 for additional development, specifically obtaining a new VA medical examination and readjudicating the claim.  The Veteran was provided a VA examination in April 2015 which is adequate for the purposes of determining his current level of disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an April 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial compensable rating for right ear hearing loss is denied. 



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


